 



EXHIBIT 10.3

GUARANTY

     THIS GUARANTY, dated as of the 29th day of June, 2005, is made by Anadarko
Petroleum Corporation, a Delaware corporation (the “Guarantor”), in favor of
Maritimes & Northeast Pipeline, L.L.C., a Delaware limited liability company
(the “Beneficiary”).

PRELIMINARY STATEMENTS

     WHEREAS, Anadarko LNG Marketing LLC, a Delaware corporation (the
“Customer”), is a wholly-owned subsidiary of the Guarantor; and

     WHEREAS, Beneficiary and Customer are parties to that certain Precedent
Agreement dated as of even date herewith (the “Agreement”) (the term “Agreement”
shall include the Agreement and any successor agreement entered into by the
Beneficiary and the Customer that supercedes and replaces the Agreement); and

     WHEREAS, it is a condition to the Beneficiary entering into the Agreement
that the Guarantor provide this Guaranty; and

     WHEREAS, the Guarantor has agreed to execute and deliver this Guaranty with
respect to the Customer’s payment obligations under the Agreement;

     NOW THEREFORE, in consideration of the premises set forth herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Guarantor hereby covenants and agrees, from and after the
execution and delivery of the Agreement, as follows:



  1.   Guaranty of Obligations. The Guarantor hereby irrevocably and
unconditionally guarantees to the Beneficiary, as primary obligor and not as
surety, the full and prompt payment by the Customer of all the Customer’s
payment obligations under the Agreement, strictly in accordance with the terms
thereof, however created, arising or evidenced, whether direct or indirect,
primary or secondary, absolute or contingent, joint or several, and whether now
or hereafter existing or due or to become due (such payment obligations, the
“Obligations”). The Guarantor further agrees to pay all out-of-pocket expenses
(including, without limitation, reasonable expenses for legal services) actually
paid or incurred by the Beneficiary in enforcing this Guaranty following any
default by the Guarantor hereunder, whether the same shall be enforced by a suit
or otherwise. Such guaranty is an absolute, unconditional, irrevocable, present
and continuing guaranty of payment and not of collectability.     2.   Notice
and Payment. If for any reason any Obligation to be paid by the Customer shall
not be paid strictly in accordance with the terms of the Agreement, the
Guarantor shall, no later than five (5) Business Days following the Guarantor’s
receipt of written notice by the Beneficiary of such non-payment, pay each such
Obligation then due and owing for which the Customer shall have received notice

 



--------------------------------------------------------------------------------



 



      of non-payment at the place provided for in the Agreement, regardless of
whether the Beneficiary or anyone on behalf of it shall have instituted any
suit, action or proceeding or exhausted its remedies or taken any steps to
enforce any rights against the Customer to compel any such payment or to collect
all or any part of such amount pursuant to the provisions of the Agreement, or
at law or in equity, or otherwise, and regardless of any other condition or
contingency.     3.   Waivers. The Guarantor hereby waives notice of: (i) the
acceptance of this Guaranty; (ii) notice of any default of whatsoever kind or
nature or demand in the case of such default (other than the notice set forth in
the immediately preceding Section 2 hereof); and (iii) notice of transactions
between the Beneficiary and the Customer under the Agreement.     4.   Effect of
Guaranty. The obligations, covenants, agreements and duties of the Guarantor
hereunder shall remain in full force and effect and enforceable until the
Obligations are finally, indefeasibly and unconditionally paid in full in
accordance with the terms of the Agreement, and, to the maximum extent permitted
by law, shall in no way be affected or impaired by reason of the happening from
time to time of any other event, including, without limitation, the following,
whether or not any such event shall have occurred without notice to or the
consent of the Guarantor: (i) the waiver, compromise, settlement, termination or
other release of the performance or observance by the Customer of any or all of
its agreements, covenants, terms or conditions contained in the Agreement;
(ii) the modification or amendment (whether material or otherwise) of any
obligation, covenant or agreement set forth in the Agreement, including, without
limitation, any increase in the payment obligations thereunder, if such
modification or amendment was made with the consent of the Customer and with any
required prior written notice to the Guarantor pursuant to Section 6 hereof;
(iii) the voluntary or involuntary liquidation, dissolution, sale of all or
substantially all of the assets, marshaling of assets and liabilities,
receivership, conservatorship, insolvency, bankruptcy, assignment for the
benefit of creditors, reorganization, arrangement, composition or readjustment
of, or other similar proceedings affecting the Customer or any of its assets or
any allegation or contest of the validity of the Agreement in any such
proceeding; (iv) any set-off, counterclaim, reduction, or diminution of any
Obligation, or any defense of any kind or nature whatsoever (other than
non-performance by the Beneficiary under the Agreement or payment by or on
behalf of the Customer or the Guarantor), which the Guarantor or the Customer
may have or assert against the Beneficiary; (v) the surrender or impairment of
any security for the performance or observance of any of the Obligations;
(vi) the failure or omission on the part of the Beneficiary to enforce,
ascertain or exercise (or any delay in enforcing, ascertaining or exercising)
any right, power or remedy under or pursuant to the terms of the Agreement;
(vii) any other circumstance (other than performance) that might otherwise
constitute a legal or equitable defense or discharge of the Guarantor under this
Guaranty or of a guarantor or surety with respect to the Obligations.

2



--------------------------------------------------------------------------------



 



  5.   Subrogation. This Guaranty is given on the understanding and condition
that upon full and final, indefeasible payment of the Obligations and all other
amounts owed hereunder, the Guarantor shall be subrogated to the rights of the
Beneficiary against the Customer with respect to the Obligations under the
Agreement or otherwise to the extent of any or all payments made by the
Guarantor hereunder. The Beneficiary agrees to take such steps as the Guarantor
may reasonably request to implement such subrogation including, without
limitation, the assignment to the Guarantor, in one or more instruments
satisfactory in form and substance to the Guarantor and the Beneficiary, of all
of the Beneficiary’s rights against the Customer under the Agreement and under
any other document or instrument delivered in connection therewith with respect
to the amounts so paid by the Guarantor.     6.   Knowledge of
Agreement/Amendment of Agreement. The Guarantor confirms that it has been
provided with a copy of the Agreement, and that it is aware of the obligations
of the Customer pursuant to the Agreement. The Guarantor acknowledges that the
Beneficiary is relying on this Guaranty in entering into the Agreement. The
Agreement may not be amended in any material respect without the prior written
notice thereof to the Guarantor; provided however, that no notice is required
with respect to any amendments to the Beneficiary’s tariff, including rate
schedules and general terms and conditions.     7.   Assignment/Transfer of the
Customer Interest. If the Customer shall assign or otherwise transfer all or any
part of its interest in the Agreement (the “Assigned Interest”) as permitted
under the Agreement, and if the Customer is thereby released from its
obligations under the Agreement, this Guaranty shall remain in effect only for
Obligations of the Customer accruing prior to such assignment or transfer. If
the Assigned Interest is part but not all of the Customer’s interest in the
Agreement, this Guaranty shall also remain in full force and effect with respect
to the interest which is not assigned by the Customer. Notwithstanding anything
herein to the contrary, upon an assignment, release, and consent described in
the first sentence of this Section 7, the Guarantor shall not be liable for any
payments relating or arising from the Assigned Interest from and after the date
of the assignment or transfer thereof by the Customer as permitted under the
Agreement.     8.   Notices. All notices and other communications provided for
hereunder, shall be in writing (including, without limitation, telecopy) and
telecopied or delivered by hand, if to the Guarantor, addressed to it at
Anadarko Petroleum Corporation, 1201 Lake Robbins Drive, The Woodlands, Texas
77380, Attn: Treasurer, Telecopy No. (832) 636-5289; or if to the Beneficiary,
addressed to it at Maritimes & Northeast Pipeline, L.L.C., 890 Winter Street,
Suite 300, Waltham, Massachusetts 02415, Attn: President, M&N Management
Company, Telecopy No. (617) 560-1392; or as to any party at such other address
as shall be designated by such party in a written notice to each other party.
All such notices and other communications shall, when telecopied, be effective
when transmitted by telecopier.

3



--------------------------------------------------------------------------------



 



  9.   No Waiver/Remedies. No delay in exercising or omission to exercise any
right or power accruing upon any default, omission or failure of performance
hereunder shall impair any such right or power or shall be construed to be a
waiver thereof, but any such right and power may be exercised from time to time
and as often as may be deemed expedient. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law. In the event that
Guarantor fails to pay or perform any of its obligations hereunder, including
the failure to make payment when due, the Beneficiary may avail itself of all
available remedies, in law or in equity, to enforce its rights hereunder.    
10.   Governing Law; Consent to Jurisdiction. (a) THIS GUARANTY AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
GIVING EFFECT TO THE PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW EXCEPT
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW. Any legal action or
proceeding against the Guarantor with respect to this Guaranty or the Agreement
may be brought in any state or federal court in the County of New York and State
of New York, and, by execution and delivery of this Guaranty, the Guarantor
hereby irrevocably accepts for itself and in respect of its property, generally
and unconditionally, the jurisdiction of the aforesaid courts. The Guarantor
hereby irrevocably designates Anadarko Petroleum Corporation, 1201 Lake Robbins
Drive, The Woodlands, Texas 77380, Attn: Treasurer for the purpose of receiving,
accepting and acknowledging for and on its behalf, and in respect of its
property, service of any and all legal process, summons, notices and documents
which may be served in any such action or proceeding. If for any reason such
designee, appointee and agent shall cease to be available to act as such, the
Guarantor agrees to designate a new designee, appointee and agent in the State
of New York on the terms and for the purposes of this provision satisfactory to
the Beneficiary. The Guarantor further irrevocably consents to the service of
process out of any of the aforementioned courts in any such action or proceeding
delivered pursuant to the notice provision contained in Section 8 of this
Guaranty. Nothing herein shall affect the right of the Beneficiary to serve
process in any other manner permitted by law or to commence legal proceedings or
otherwise proceed against the Guarantor in any other jurisdiction.



  (b)   The Guarantor hereby irrevocably waives any objection that it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Guaranty brought in the
courts referred to in Section 10(a) and hereby further irrevocably waives and
agrees not to plead or claim in any such court that any such action or
proceeding brought in any such court has been brought in any inconvenient forum.



  11.   Obligation to Make Payments in Dollars. Any and all amounts due from the
Guarantor hereunder shall be made by the Guarantor in United States currency

4



--------------------------------------------------------------------------------



 



      (“Dollars”), and any such payment obligation shall not be discharged or
satisfied by any tender, or any recovery pursuant to any judgment, which is
expressed or converted into any currency other than Dollars, except to the
extent such tender or recovery shall result in the actual receipt for the
account of the Beneficiary, of the full amount of Dollars expressed to be
payable in respect of the amounts due hereunder. The obligation of the Guarantor
to make payments in Dollars as aforesaid shall be enforceable as an alternative
or additional cause of action for the purpose of recovery in Dollars expressed
to be payable in respect of any amounts due hereunder, and shall not be affected
by judgment being obtained for any other sums due under this Guaranty. All
payments to be made by Guarantor under this Guaranty or the Agreement shall be
made to Beneficiary in New York.     12.   Reinstatement. The obligations of the
Guarantor hereunder shall be automatically reinstated if and to the extent that,
for any reason, any payment or performance by or on behalf of the Customer in
respect of the Obligations is rescinded or must be otherwise repaid or restored
to the Customer by any holder of any of the Obligations, whether as a result of
any proceedings in bankruptcy, reorganization or otherwise.     13.   Successors
and Assigns; Benefitted Parties. This Guaranty is entered into by the Guarantor
for the benefit of the Beneficiary in accordance with the provisions of this
Guaranty and the Agreement. This Guaranty shall not be deemed to create any
right in, or to be in whole or part for the benefit of, any person other than
the Beneficiary and the Guarantor and their respective successors and permitted
assigns, including permitted assigns resulting from an assignment or pledge of
the Agreement under the provisions of any mortgage, deed of trust, indenture,
bank credit agreement, assignment, receivable sale, or similar instrument, as
permitted by Article VII of the Agreement. The Guaranty hereunder is a
continuing guaranty and shall apply to all Obligations whenever arising and
shall inure to the benefit of the successor and assigns of the Beneficiary
permitted under the Agreement, and be binding upon the Guarantor and its
successors and assigns; provided, however, that the Guarantor may not make an
assignment of this Guaranty or any interest herein by operation of law or
otherwise unless it has obtained the prior written consent of the Beneficiary,
which consent may not be unreasonably withheld. Notwithstanding anything herein
to the contrary, so long as any of the Obligations remain outstanding or any
amounts due and owing by the Customer with respect thereto remain unpaid, the
Guarantor may merge or consolidate with any other corporation or dissolve or
otherwise sell or dispose of all or substantially all of its assets as an
entirety, if the successor or transferee corporation (if other than the
Guarantor) shall assume the punctual performance and observance of all
covenants, conditions and obligations of this Guaranty to be performed by the
Guarantor.

5



--------------------------------------------------------------------------------



 



  14.   Representations and Warranties. The Guarantor hereby represents and
warrants as follows:



  (a)   The Guarantor is a corporation duly organized, validly existing and in
good standing under the laws of Delaware;     (b)   The execution, delivery and
performance by the Guarantor of this Guaranty, and the consummation by the
Guarantor of the transactions contemplated hereby are within the Guarantor’s
corporate powers, have been duly authorized by all necessary corporate action,
and do not (i) contravene the Guarantor’s charter or bylaws, (ii) violate any
law, rule, regulation, order, writ, judgment, injunction, decree, determination
or award presently applicable to it, (iii) conflict with or result in the breach
of, or constitute a default under, any contract, loan agreement, indenture,
mortgage, deed of trust, lease or other instrument presently binding on or
affecting the Guarantor or by which its properties are now bound; or (iv) result
in or require the creation or imposition of any lien upon or with respect to any
of its properties.     (c)   No authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
or any other third party which has not been obtained or filed is required for
the due execution, delivery or performance by the Guarantor of this Guaranty.  
  (d)   This Guaranty has been duly executed and delivered by the Guarantor and
constitutes the legal, valid and binding obligation of the Guarantor,
enforceable against the Guarantor in accordance with the terms hereto except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, liquidation, moratorium or similar laws affecting creditors’
rights generally and by the application of general equitable principles which
may limit the availability of certain remedies.

     IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly
executed and delivered as of the date first above written.

              ANADARKO PETROLEUM CORPORATION
 
       
 
  By:   /s/ James R. Larson
 
       
 
  Name:   James R. Larson
 
  Title:   Chief Financial Officer and
Senior Vice President, Finance

6